DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note to record

The application was previously examined by patent examiner Jason Deck who has left the USPTO.  Accordingly, the application has been reassigned.

Response to Arguments

Applicant’s arguments and claim amendments from 12/01/2022 have been carefully considered.

Claim objections
In view of Applicant’s claim amendments, the claim objections are hereby withdrawn.

Double patenting rejection
In view of Applicant’s claim amendments, the double patenting rejection is hereby withdrawn.

Claim Rejections - 35 USC § 102
In view of Applicant’s claim amendments, this rejection is hereby withdrawn.

Claim Rejections - 35 USC § 103
Applicant has amended the claims, and made arguments against the claims as amended.  In view of Applicant’s claim amendments, a modified rejection has been made below.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, 19 and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Sidorova et al. (Tatiana N. Sidorova, Liudmila V. Yermalitskaya, Lisa C.Mace, K. Sam Wells, Olivier Boutaud, Joseph K. Prinsen, Sean S. Davies, L. Jackson Roberts II, Sergey I. Dikalov, Charles G. Glabe, Venkataraman Amarnath, Joey V. Barnett, Katherine T. Murray, Reactive γ-ketoaldehydes promote protein misfolding and preamyloid oligomer formation in rapidly-activated atrial cells, Journal of Molecular and Cellular Cardiology 79 (2015) 295–302; of record), and further in view of Roberts et al. (US 2014/0256774 A1), Goudis et al., Obesity and atrial fibrillation: A comprehensive review of the pathophysiological mechanisms and links, Journal of Cardiology, Volume 66, Issue 5, November 2015, Pages 361-369 (“Goudis”), and WO 2011/008202 A1 to Roberts et al. (“Roberts 2”).
Claim amendments and claim interpretation
Applicant has amended the claims, and made arguments against the claims as amended.  Amended claim 1 recites in relevant part:

    PNG
    media_image1.png
    286
    635
    media_image1.png
    Greyscale

Applicant’s specification provides the following as to arrhythmia, on a key word search.  “Atrial fibrillation (AF) is the most common cardiac arrhythmia of clinical significance, and it often results in devastating outcomes . . . Therefore, salicylamine, as well as its structural analogues that have been developed to date, represent a completely novel therapy to prevent and treat atrial arrhythmias, such as atrial fibrillation/atrial flutter . . . Another embodiment of the present invention includes compounds of the following formula, and their use in methods for treating, preventing, or ameliorating atrial arrhythmias to a subject with or at risk of an atrial arrhythmia . . . Another embodiment of the present invention is the concept that scavenging γ-KAs can prevent/treat atrial arrhythmias such as atrial fibrillation/atrial flutter . . . One in four persons age 40 years and older will develop atrial fibrillation (AF), a refractory arrhythmia that often results in devastating clinical outcomes . . . Another embodiment of the present invention is the use of γ-ΚΑ scavengers such as salicylamine and compounds of the present invention to prevent/treat other types of atrial arrhythmias (eg, atrial tachycardia) . . . Additionally, the present inventors have identified that AF risk factors linked to oxidative stress increase arrhythmia susceptibility through the generation of IsoLGs and cytotoxic PAOs. Thus, the present invention addresses significant needs, given that IsoLG and PAO formation may provide not only common mechanistic links between cardiac pathophysiology and AF, but also novel therapeutic targets in the prevention and/or treatment of this common and serious arrhythmia . . . The present inventors have discovered the role of novel mediators in the genesis of the AF substrate, thus challenging the current research paradigm for this common cardiac arrhythmia . . . The progressive nature of AF is caused by electrical and structural remodeling due to rapid atrial activation that increases arrhythmia susceptibility - "AF begets AF" . . . Data associated with the present invention examines the role of cytotoxic mutant ANP oligomers in atrial pathophysiology and arrhythmia susceptibility for an NPPA mutation linked to familial AF . . . In affected patients, AF susceptibility occurred in the absence of gross atrial structural remodeling. Electrophysiologic mechanisms have been proposed to explain the pathogenesis of this mutation, but findings are controversial. The present inventors show that for mutant ANP, the altered amino acid sequence leads to accelerated protein misfolding and PAO development in the atria, as the proximal mechanism to increase arrhythmia susceptibility.”
Giving the claims their broadest reasonable interpretation in view of the specification, the Examiner interprets that although atrial fibrillation (AF) was deleted from the beginning of the claim, the term to still applies, since AF is the most common cardiac arrhythmia, which is clearly encompassed as such by Applicant within the meaning of this term.
Applicant’s specification provides the following as to recurrence, on a key word search.  “A major barrier of contemporary AF treatment has been the focus to reduce arrhythmia recurrence, using antiarrhythmic drugs and catheter ablation. In general, pharmacologic therapy is associated with a -50% recurrence rate of AF at 6-12 months (and substantial side effects), while success of single-procedure ablation is 50-70%, with non-trivial procedural risks (1/1000 risk of death).”  Except as this way of background information, Applicant’s specification provides no further mention of recurrence, to certainly include not for a method for reducing the likelihood of onset of arrhythmia recurrence in a subject identified as having prior atrial fibrillation . . .”
Applicant’s specification provides nowhere a reference as to prior artrial fibrillation, and thus, nowhere to a subject identified as having such, on a key word search.  To the extent that any relevant related sections apply, they provide:
“As used herein, the term "diagnosed" means having been subjected to a physical examination by a person of skill, for example, a physician, and found to have a condition that can be diagnosed or treated by the compounds, compositions, or methods disclosed herein. As used herein, the phrase "identified to be in need of treatment for a disorder," or the like, refers to selection of a subject based upon need for treatment of the disorder. For example, a subject can be identified as having a need for treatment of a disorder (e.g., a disorder related to inflammation) based upon an earlier diagnosis by a person of skill and thereafter subjected to treatment for the disorder.”
“As used herein, the term "treatment" refers to the medical management of a patient with the intent to cure, ameliorate, stabilize, or prevent a disease, pathological condition, or disorder. This term includes active treatment, that is, treatment directed specifically toward the improvement of a disease, pathological condition, or disorder, and also includes causal treatment, that is, treatment directed toward removal of the cause of the associated disease, pathological condition, or disorder.”
Giving the claims their broadest reasonable interpretation in view of the specification, the Examiner interprets that although atrial fibrillation (AF) was deleted from the beginning of the claim, the term to still apply, since AF is the most common cardiac arrhythmia, which is clearly encompassed as such by Applicant within the meaning of this term, and that the subject to whom the administering is being done for reducing the onset of AF/ arrhythmia, which is further in reference to whom the administering is being done for treating AF, is one who has been diagnosed with AF. 
Rejection
Sidorova et al. discloses preamyloid oligomer formation by γ-ketoaldehydes provides a link between oxidative stress and atrial cell injury, and atrial fibrillation susceptibility (i.e. the identifying factors of a patient at risk of AF; see, for example, the Conclusion on pg. 301 and the whole document), and further discloses that the compound salicylamine (SA; i.e. the elected species, and a compound according to Applicant’s claim 4 and 5) is a small molecule scavenger of γ-ketoaldehydes which can protect proteins from undesirable modification by these reactive compounds (i.e. can be administered to reducing the likelihood of onset of AF/ arrhythmia recurrence in a subject with AF; see, for example, the abstract and the whole document).  Sidorova et al. further discloses that atrial fibrillation (AF) is a progressive disorder, with remodeling during rapid atrial activation that increases arrhythmia susceptibility with abundant evidence linking oxidative stress to the pathogenesis and progression of AF (see, for example, the introduction on pg. 295).
Sidorova et al. does not specifically disclose reducing the likelihood of onset of arrhythmia recurrence with the claimed compound, and wherein the risk factor is at least one of obesity or hypertension, and involving atrial stretch.
Roberts et al. discloses the treatment of a patient with hypertension comprising administering the compound shown below (i.e. the instant election; see, for example, claim 18).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The instant claims and the instant specification define the instantly claimed patient at risk to include a patient with hypertension.  Thus, Roberts et al. discloses the treatment of the instantly claimed patient population with the instantly claimed composition.
Goudis discloses that hypertension and obesity are main risk factors of AF and arrhythmias.  (Abstract, p. 362-363, and throughout the reference).  It further discloses the role of atrial stretch in the pathology of hypertension.  “Activation of the RAAS plays a key role in arterial hypertension and LVH representing an important pathway leading to AF. Stretching of atrial myocardiocytes causes an increase in the expression of angiotensin-converting enzyme (ACE) in the atria and consequently increases production of angiotensin II and aldosterone which further promote myocyte hypertrophy, fibrosis, apoptosis, and vasoconstriction [43].” (p. 363).
It would have been obvious to prevent or treat atrial arrhythmia in a subject with atrial stretch and/or hypertension comprising administering SA because the prior art discloses and teaches all of the claimed limitations.
One of ordinary skill would have been motivated to (pre)treat atrial arrhythmia in a subject with atrial stretch with SA because Sidorova et al. teaches that SA is useful for the treatment of AF, teaches that atrial cell remodeling is a component of the progression AF that is inhibited by SA, and incorporates De Jong et al. which discloses that atrial stretch is a main contributor to atrial remodeling.  One of ordinary skill would have combined the teachings of Sidorova et al. and De Jong et al., and would have treated or pre-treated AF with atrial stretch using SA, and would have done so with a reasonable expectation of success.
One of ordinary skill would have been motivated to (pre)treat atrial arrhythmia in a subject with hypertension with SA because Sidorova et al. teaches that SA is useful for the treatment of AF, and incorporates De Jong et al. which discloses that it was known that hypertension was a known risk factor for AF.  One of ordinary skill would have combined the teachings of Sidorova et al. and De Jong et al., and would have treated or pre-treated AF in a patient with hypertension using SA, and would have done so with a reasonable expectation of success.
Further, as discussed above, the disclosure of Sidorova et al. makes the treatment and the pre-treatment of AF with SA obvious, and one of skill would have applied the obvious treatment of the patient population to the sub-population with atrial stretch and/or hypertension with a reasonable expectation of success.

Bridging on the mechanism of oxidative stress, Roberts 2 relates to treating or preventing oxidative damage, such as myocardial damage, comprising administering a therapeutically effective amount of the instantly claimed compounds, to include Applicant’s elected compound salicylamine.  (Abstract, claims 1-8).  Roberts 2 specifically discloses the treating or preventing of cardiovascular diseases, to specifically include ventricular fibrillations and/or arrhythmias. ([0175]).  In Figure 40, Roberts 2 specifically shows the effect of oxidative stress on atrial myocytes as well. ([0183]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sidorova et al., Roberts et al., Goudis and Roberts 2 in order to practice Applicant’s claimed invention with a reasonable expectation of success.  The skilled artisan would have been motivated to do so Sidorova et al. teaches the pathogenesis of AF, and that it involves oxidative mechanisms, teaches that the use of SA in model systems for AF was successful, and teaches that the area is of interest for further study.  Roberts teaches the use of Applicant’s claimed compounds for the treatment of hypertension, which per Goudis is a risk factor for AF and arrhythmias, as is obesity.  Moreover, Roberts 2 provides further motivation because it teaches the use of the instantly claimed compounds for treating or preventing oxidative damage, such as myocardial damage, wherein particularly disclosed diseases are ventricular fibrillations and/or arrhythmias, and wherein an effect of oxidative stress was further shown on atrial myocytes.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SVETLANA M IVANOVA/Primary Examiner, Art Unit 1627